IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 930 MAL 2015
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
JONATHAN M. GIANNOTTO,                      :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.